IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID HATCHIGIAN,                          : No. 65 EAL 2020
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
AAA MID-ATLANTIC MEMBER                    :
RELATIONS,                                 :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.